Cooper, C. J.,
delivered the opinion of the court.
The prohibition, which was ordered by the writer, was properly discharged by the circuit court. The petition does not show that the board had entertained jurisdiction of the petition, a decision on which was sought to be prohibited, or had done any act showing that it would do so. The only allegation is that the petition had been filed before the committee appointed by the board and that petitioners “ were informed and believed that the board will vote to grant license.” It is not to be presumed that any tribunal will assume to act in a matter over which it has no jurisdiction, and until this is shown prohibition ought not to be awarded. High on Ex. Legal Remedies, § 773.

Judgment affirmed.